Title: To Thomas Jefferson from Dabney Carr, 19 May 1804
From: Carr, Dabney
To: Jefferson, Thomas


          
            Dear Sir.
            Charlottesville: May 19th 1804
          
          You requested that I would get a copy of the costs in the qui tam vs Johnson—I suppose you wanted only Johnson’s costs—they amount to fifty one dollars, & twenty one cents.—Johnson has applied to me to day on the subject, & I told him that I should write to you immediately & expected that you would make arrangements to pay him the money in a very short time
          All your friends in this quarter are well.
          yrs &C 
          
            D Carr
          
        